UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-1796



YASHENG LU,

                                                           Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                           Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-601-921)


Submitted:    December 14, 2005            Decided:   January 18, 2006


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Arthur J. Liu, INTER-PACIFIC LAW GROUP, INC., Washington, D.C., for
Petitioner. Charles T. Miller, Acting United States Attorney, Fred
B. Westfall, Jr., Assistant United States Attorney, Charleston,
West Virginia, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Yasheng Lu, a native and citizen of the People’s Republic

of China, petitions for review of the Board of Immigration Appeals’

(“Board”) order affirming the immigration judge’s decision to deny

his   applications    for    asylum,     withholding    from   removal   and

protection under the Convention Against Torture.               We deny the

petition for review.

            The INA authorizes the Attorney General to confer asylum

on any refugee.    8 U.S.C. § 1158(a) (2000).          It defines a refugee

as a person unwilling or unable to return to his native country

“because of persecution or a well-founded fear of persecution on

account of race, religion, nationality, membership in a particular

social group, or political opinion.”          8 U.S.C. § 1101(a)(42)(A)

(2000).

            An   applicant   has   the    burden   of    demonstrating   his

eligibility for asylum.      8 C.F.R. § 1208.13(a) (2005); Gonahasa v.

INS, 181 F.3d 538, 541 (4th Cir. 1999).            Credibility findings,

relevant to the subjective component, are reviewed for substantial

evidence.   A trier of fact who rejects an applicant’s testimony on

credibility grounds must offer specific, cogent reasons for doing

so.   Figeroa v. INS, 886 F.2d 76, 78 (4th Cir. 1989).            We accord

broad, though not unlimited, deference to credibility findings

supported by substantial evidence.         Camara v. Ashcroft, 378 F.3d

361, 367 (4th Cir. 2004).


                                   - 2 -
            A    determination     regarding        eligibility     for   asylum   is

conclusive if supported by substantial evidence on the record

considered as a whole.        INS v. Elias-Zacarias, 502 U.S. 478, 481

(1992).   Administrative findings of fact are conclusive unless any

reasonable      adjudicator    would       be    compelled     to   decide   to    the

contrary.       8 U.S.C. § 1252(b)(4)(B) (2000).              We will reverse the

Board “only if ‘the evidence presented was so compelling that no

reasonable factfinder could fail to find the requisite fear of

persecution.’”       Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002)

(quoting Huaman-Cornelio, 979 F.2d at 999 (internal quotation marks

omitted)).       We find the immigration judge’s negative credibility

finding was supported by substantial evidence. We further find the

evidence was not so compelling as to warrant reversal.

            With respect to Lu’s due process challenge and his

challenges      to   the   denial     of        withholding    from   removal      and

withholding under the Convention Against Torture, because Lu failed

to exhaust these issues on appeal to the Board, we decline to

review the issues.         See 8 U.S.C. § 1252(d)(1) (2000); Asika v.

Ashcroft, 362 F.3d 264, 267 n.3 (4th Cir. 2004), cert. denied, 125

S. Ct. 861 (2005); Farrokhi v. INS, 900 F.2d 697, 700 (4th Cir.

1990).

            Accordingly,      we    deny    the     petition    for   review.       We

dispense with oral argument because the facts and legal contentions




                                       - 3 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                 PETITION DENIED




                              - 4 -